The husband having been called, and no appearance entered for him, the Court heard the evidence of the marriage of the parties, and proof of the adultery, as charged in the libel. But, it being suggested by a friend of the Court, * that, since the commission of the crime, the husband had become insane, the Court ordered the default to be set aside, and the libel to be continued ; observing to the proctor for the libellant, that, if so advised, she might, during the vacation, procure the appointment of a guardian to her husband in the Probate Court, and, upon the appearance of such guardian in the suit, further proceedings might be had ; and, if sufficient cause appeared, a divorce might be decreed.